Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a) because they fail to show electrodes in wider portion of chamber (per claim 11) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1,4,5,10-16,18,26-28,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, reagent located “in” (line 6) “one” (line 6) electrode is indefinite.  Is the electrode hollow?  Contrast “in” (line6) the electrode with claim 40’s “on” (line 1, claim 40).
	As to claim 1, “one” (all 4 occurrences, lines 6-7) is confusing.  Where are the reagents located at a minimum?  Use of “one” seems to suggest it many be just one of the 4 possibilities, but such is not clear, especially in light of “located in at least one concentration region disposed in the filter” (lines 10-11).  
	As to claim 11, the illustrated electrodes are in the second portion (not the first) in the drawings.  Claim 11 not consistent with the drawings.
	As to claim 13, “the temperature element” lacks antecedent basis. Is such the controller, or maybe a heating element?
	As to claim 34, how are there a “plurality” of concentration regions?  Figure 5B shows just one 42.  What structure provides/defines two regions of the plurality?
	As to claim 34, “designed” is indefinite, as it suggests a human element/decision.  How is such different from - - configured - - ?


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 removes claim 1’s separately structure that’s associated with the “inlet and outlet” (line 2,claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP-H02112752 teaches (ABSTRACT) measuring germs by use of filter with 2 electrodes.  Same reference refers determining the number of bacteria caught on a filter as a function of measured current.  “A sample is supplied so that a filter may be contacted, and subsequently the solution of an enzyme labeled antibody is supplied” (italics added), causing reaction which should be measured.  The measured current can be related to the microorganism.


















Comments:
NPL References 16 and 17 could not be matches with any Applicant listed Reference on the PTO-1449.
As to the Garthrioght, WE et al Reference, Undersigned presumes that Applicant’s is aware of what such appears as.  Example of page 440: 
    PNG
    media_image1.png
    579
    821
    media_image1.png
    Greyscale







As to the Panasyuk, TL et al Reference, Undersigned presumes that Applicant’s is aware of what such appears as.  Example of the first page:

    PNG
    media_image2.png
    495
    671
    media_image2.png
    Greyscale












This is the first page of an undefiable Reference.  It has 7 pages so could it be NPL Reference No. 16:


    PNG
    media_image3.png
    569
    668
    media_image3.png
    Greyscale









This is the first page of an undefiable Reference.  It has 6 pages:

    PNG
    media_image4.png
    432
    633
    media_image4.png
    Greyscale














This is the first page of another unidentifiable Reference.  Could it be NPL Reference 16?  It too has 7 pages:

    PNG
    media_image5.png
    444
    628
    media_image5.png
    Greyscale











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 8am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861